Citation Nr: 1726856	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  13-20 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to an initial rating for left lumbar radiculopathy in excess of 10 percent prior to January 12, 2015, and in excess of 20 percent thereafter.


REPRESENTATION

Veteran represented by:	Teresa M. Meagher, Attorney



ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1976 to March 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Washington, DC, which assigned a rating of 10 percent for left lumbar radiculopathy.  Jurisdiction over the Veteran's file has subsequently been transferred to the RO in Wichita, Kansas.

In January 2014, the Board remanded the case for additional development.  During the course of the appeal, an April 2015 rating decision increased the rating for the Veteran's left lumbar radiculopathy to 20 percent, effective January 12, 2015.  As such did not constitute a full grant of the benefit sought on appeal, the issue remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).

With regard to representation, the record reflects that, in August 2012, he executed a VA Form 21-22a in favor of David Owens.  However, in July 2014, he executed a new VA Form 21-22a in favor of Teresa Meagher, thereby revoking David Owens' power of attorney.  The Board recognizes the change in representation.

Finally, the Veteran submitted additional medical records in June 2017, following the issuance of the last April 2014 supplemental statement of the case.  As the Veteran waived initial agency of original jurisdiction (AOJ) consideration of this newly received evidence in June 2017 response, the Board may properly consider such newly received evidence.  38 C.F.R. § 20.1304(c) (2016).  


FINDING OF FACT

Throughout the pendency of the appeal, the Veteran's service-connected left lumbar radiculopathy meets the criteria of moderate incomplete paralysis, but does not meet or nearly approximate the criteria of moderately severe incomplete paralysis.

CONCLUSION OF LAW

The criteria for a rating 20 percent prior to January 15, 2015, for left lumbar radiculopathy have been met, but the criteria for a rating in excess of 20 percent for left lumbar radiculopathy have not been met at any time during the pendency of the appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.123, 4.124, 4.124a. Diagnostic Code 8620 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Increased Rating

The Veteran seeks an initial rating in excess of 10 percent prior to January 12, 2015, and in excess of 20 percent thereafter for left lumbar radiculopathy, which has been rated as sciatic nerve impairment under Diagnostic Code 8620 (2016).

Sciatic nerve neurological manifestations are rated under Diagnostic Code 8520, 8620, or 8720 as, respectively, paralysis, neuritis or neuralgia of the sciatic nerve.  Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  Incomplete paralysis of the sciatic nerve warrants a 60 percent evaluation if it is severe with marked muscular dystrophy, a 40 percent evaluation if it is moderately severe, a 20 percent evaluation if it is moderate or a 10 percent evaluation if it is mild.

The preface to 38 C.F.R. § 4.124a states that when the involvement is wholly sensory, the rating should be for the mild, or at the most, the moderate degree.  In addition, the preface states that the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.

The Board acknowledges that the terms "mild," "moderate," and "severe" are not defined in the Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  The use of terminology such as "moderate" or "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

The Board does note, for reference and illustrative purposes only, that the definitions for "mild" includes not very severe.  WEBSTER'S II NEW COLLEGE DICTIONARY at 694 (1995).  The Board also notes that a synonym for "mild" is "slight" and definitions for "slight" includes small in size, degree, or amount.  Id. at 1038.  The definitions for "moderate" includes of average or medium quantity, quality, or extent.  Id. at 704.  Finally, definitions for "severe" includes extremely intense.  Id. at 1012.  It is also noted that the term "moderately severe" includes impairment that is considered more than "moderate" but not to the extent as to be considered "severe."

In this case, the Board finds that the Veteran's left lumbar radiculopathy has resulted in moderate incomplete paralysis of the left sciatic nerve throughout the pendency of the appeal, but that the Veteran does not meet or nearly approximate the criteria of moderately severe incomplete paralysis.

Initially, the Board acknowledges that the Veteran contends that his left lumbar radiculopathy has been moderately severe since his December 8, 2011, claim for increase.  The Veteran described pain and stiffness in the left lower extremity.  See Statements (January 5, 2012; June 15, 2017).  One of the Veteran's co-workers reported that the Veteran limps and grimaces while walking.  See Statement (January 14, 2013).

On VA examination in January 2012, the Veteran reported mild, constant, and intermittent pain, paresthesia/dysesthesias and numbness in the left lower extremity.  However, he subsequently reported that he experiences moderate to severe pain, which often requires him to rest and elevate his left lower extremity.  See Substantive appeal (June 12, 2013).  The VA examiner found that the Veteran had mild incomplete paralysis of the left lower extremity.  The examination findings reflect impairment that is wholly sensory and no more than slight (i.e., mild).  For example, there was no indication of atrophy and strength, sensory, and reflex testing was normal.

On April 10, 2014, the Veteran fractured his left ankle while working; this injury marks a turning point in the severity of his left lumbar radiculopathy.  Initial and follow-up treatment records for the left fracture show that the Veteran consistently denied numbness, tingling, or paresthesia in the left lower extremity and that sensory, motor, and neurovascular functions of the left lower extremity were normal.  See Private treatment records (PTR) (April 11, 2014; April 16, 2014; April 24, 2014; April 25, 2014).  However, six days after surgical repair of the ankle, physical examination indicated decreased range of motion and strength.  See PTR (July 3, 2014).  Approximately two months later, physical examination of the left lower extremity revealed continued strength deficits (4/5) as well as decreased deep tendon reflex (1+ ) and sensation.  See Dr. Fishman (August 13, 2014).

On VA examination in January 2015, the Veteran reported moderate intermittent pain, paresthesia and/or dysesthesia, and numbness in the left lower extremity.  He reported severe pain during flare ups, which occur twice weekly and last three to four hours.  The VA examiner found that the Veteran had mild incomplete paralysis of the bilateral upper and bilateral lower extremities.  The examination findings reflect impairment of the left lower extremity that is no more than average or medium quantity, quality, or extent (i.e., moderate).  For example, muscle strength was 4/5 and sensation was decreased, but reflexes were normal and there was no muscular atrophy.

The Board finds that while the medical evidence of record suggests mild impairment of the sciatic nerve prior to the Veteran's April 10, 2014, left ankle fracture, statements from the Veteran and his co-worker evince moderate severity, namely due to the extent and quality pain on walking and weight bearing and frequency of flare-ups.  Throughout the appeal period, to include from April 10, 2014, the evidence continues to show no more than moderate impairment of the sciatic nerve analogous to no more than average or medium quality, quantity, or extent.  This is consistent with the lay and medical reports of moderate, intermittent paresthesia and/or dysesthesias and numbness as well as a slight decrease in muscle strength, sensation, and reflexes without evidence of atrophy.  The Board acknowledges the Veteran's opinion that his symptoms are moderately severe, but finds that such is out of proportion to the slight, intermittent muscular, sensory, and reflexive deficits.  Moderately severe impairment is demonstrative of more severe, frequent symptoms, which have not been present during the pendency of the appeal.

In view of the foregoing, as well as a thorough review of the other evidence of record, the Board finds that the competent and credible evidence of record does not demonstrate the Veteran's left lumbar has resulted in actual incomplete paralysis or impairment analogous thereto that is more than average or medium quantity, quality, or extent for any of the affected joints; i.e., that is more than moderate.  Therefore, a 20 percent rating is warranted prior to January 12, 2015, but a rating in excess of 20 percent, to include as "staged" rating(s) pursuant to Fenderson, supra, and/or Hart, supra is not warranted.


ORDER

Subject to the law and regulations governing payment of monetary benefits, prior to January 12, 2015, a 20 percent rating for the Veteran's left lumbar radiculopathy is warranted.  An initial rating in excess of 20 percent for left lumbar radiculopathy is denied.




____________________________________________
STEVEN D. REISS
 Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


